Case 8:19-cv-03047-TPB-CPT Document 43 Filed 06/10/20 Page 1 of 6 PageID 220



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                             Case No. 8:19-cv-3047-T-60CPT

ROGER DALEIDEN, MARUEEN
DALEIDEN, 1156 CORPORATION,
1156 CORP., PASCO COUNTY TAX
COLLECTOR, PINELLAS COUNTY
TAX COLLECTOR, and UNKNOWN
INTERESTED PARTIES,

      Defendants.
                                       /

                    ORDER DENYING DEFENDANT ROGER
                     DALEIDEN’S MOTIONS TO DISMISS

      This matter is before the Court on “Defendants’ Roger Daleiden, Maureen

Daleiden, 1156 Corporation and 1156 Corp. Motion to Dismiss” (Doc. 15), filed on

January 10, 2020, and “Defendant’s Motion to Dismiss with Prejudice for Lack of

Subject-Matter Jurisdiction to Enforce an Unlimited Tax Under Statutes Alone,

Without an Associated Enabling Enforcement Clause Authorizing Congress to

Write Law for the Taxing Power Claim Pursued” (Docs. 19; 20), filed on February

10, 2020. Both motions were filed pro se by Mr. Daleiden on behalf of all

Defendants. Plaintiff United States of America responded in opposition to both

motions. (Docs. 18; 27). Upon review of the motions, response, court file, and

record, the Court finds as follows:




                                      Page 1 of 6
Case 8:19-cv-03047-TPB-CPT Document 43 Filed 06/10/20 Page 2 of 6 PageID 221



                                          Background 1

       On December 12, 2019, the United States filed a lawsuit seeking to recover

unpaid income tax liabilities of Defendant Roger Daleiden. The complaint generally

alleges that Mr. Daleiden used two corporations, Defendants 1156 Corp. and 1156

Corporation, as alter egos to improperly shelter certain assets. (Doc. 1).

Defendants 1156 Corp., 1156 Corporation, Maureen Daleiden, the Pasco County

Tax Collector, the Pinellas County Tax Collector, and Unknown Interested Parties

are joined as parties to this action under 26 U.S.C. § 7403(b) as persons or entities

that have or may claim an interest in the property subject to the suit. (Id.).

                                        Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

        When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233



1The Court accepts as true the facts alleged in the complaint for purposes of ruling on the pending
motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) ( [W]hen ruling on a defendant s
motion to dismiss, a judge must accept as true all of the factual allegations contained in the
complaint.”). The Court need not accept as true any legal conclusions couched as factual allegations.
See Papasan v. Allain, 478 U.S. 265, 286 (1986).

                                             Page 2 of 6
Case 8:19-cv-03047-TPB-CPT Document 43 Filed 06/10/20 Page 3 of 6 PageID 222



(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. 2009)

(Lazzara, J.).

                                       Analysis

      Defendant Roger Daleiden has filed two motions to dismiss: (1) “Defendants’

Roger Daleiden, Maureen Daleiden, 1156 Corporation and 1156 Corp. Motion to

Dismiss” (Doc. 15) (the “January Motion”), and (2) “Defendant’s Motion to Dismiss

with Prejudice for Lack of Subject-Matter Jurisdiction to Enforce an Unlimited Tax

Under Statutes Alone, Without an Associated Enabling Enforcement Clause

Authorizing Congress to Write Law for the Taxing Power Claim Pursued” (Docs. 19;

20) (the “February Motion”).

      Initially, the Court notes that it only analyzes the motions to dismiss as they

relate to Mr. Daleiden although he has purported to file these motions on behalf of

himself, Maureen Daleiden, 1156 Corp. and 1156 Corporation. Because Mr.

Daleiden is not an attorney licensed to practice in this jurisdiction, he is not able to

represent the corporations. See, e.g., Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385

(11th Cir. 1985) (“The rule is well established that a corporation is an artificial

entity that can act only through agents, cannot appear pro se, and must be

                                       Page 3 of 6
Case 8:19-cv-03047-TPB-CPT Document 43 Filed 06/10/20 Page 4 of 6 PageID 223



represented by counsel.”). Additionally, he is not able to represent his wife.

Although Mrs. Daleiden may proceed pro se in this action, she is required to

personally sign every pleading, written motion, or other paper filed with the Court.

See Fed. R. Civ. P. 11(a). She did not sign either of the motions before the Court.

Consequently, defaults were entered against Maureen Daleiden, 1156 Corporation

and 1156 Corp. on February 25, 2020. (Docs. 28; 29; 30).

January Motion

      Though Mr. Daleiden does not cite to any legal authority, the January Motion

appears to be filed pursuant to Federal Rule of Civil Procedure 12(b)(6). Upon

review, the Court finds that the January Motion is vague and conclusory, and as

such, provides no factual or legal basis to support the dismissal of the complaint. In

addition, the motion does not include a memorandum of law in violation of Local

Rule 3.01(a). A memorandum, if provided, may have shed more light on possible

grounds for dismissal. Perhaps most significantly, the motion makes arguments

that appear to assert denials or potential affirmative defenses – not only is this not

proper in a motion to dismiss, but it would also require the Court to consider facts

beyond the four corners of the complaint. Accordingly, the January Motion is

denied.

February Motion

      In the February Motion, Mr. Daleiden argues that this Court lacks subject

matter jurisdiction. Specifically, he contends that the United States does not have




                                       Page 4 of 6
Case 8:19-cv-03047-TPB-CPT Document 43 Filed 06/10/20 Page 5 of 6 PageID 224



the ability to enforce its tax laws. 2 There is an abundance of case law holding that

such arguments are frivolous. See, e.g., United States v. Carr, No. 3:16cv674, 2017

WL 4124181, at *6-7 (E.D. Va. Sept. 18, 2017) (explaining both that the United

States can enforce federal tax laws and that the federal courts have subject matter

jurisdiction over such claims); Nelson v. United States, No. 3:08-cv-508/MCR/EMT,

2009 WL 5851082, at *7 (N.D. Fla. Dec. 7, 2009) (explaining that the Eleventh

Circuit has “flatly rejected – as frivolous – arguments […] that challenge Congress’

power under the Constitution to lay and collect income taxes”); Madison v. United

States, 758 F.2d 573, 574 (11th Cir. 1985) (“[A]ssertions that the Treasury

Department and Internal Revenue Service have no power” to lay and collect income

taxes is frivolous). Accordingly, the February Motion is denied.

Warning About the Unauthorized Practice of Law

       Lastly, the Court notes that Mr. Daleiden is not an attorney, but he has

attempted to file the motions before the Court on behalf of Mrs. Daleiden and the

corporate defendants. As a non-attorney, however, Mr. Daleiden may only represent

himself. His representation of others in this case would constitute the unauthorized

practice of law. Mr. Daleiden is warned that he may be subject to criminal

prosecution for engaging in the unauthorized practice of law if he continues to file




2 Daleiden references Fed. R. Civ. P. 12(b)(2) and 12(b)(6) in the February Motion, but makes no
argument related to either one. To the extent Daleiden attempts to argue lack of personal
jurisdiction under Fed. R. Civ. P. 12(b)(2), those arguments were not raised in his first Rule 12
response and are, therefore, waived. See Fed. R. Civ. P. 12(g)(2), (h)(1)-(2); see, e.g., Hinkle v.
Continental Motors, Inc., No. 8:16-cv-2966-T-36MAP, 2018 WL 10096594, at *4 (M.D. Fla. July 12,
2018). To the extent Daleiden attempts to argue that the United States has failed to state a claim
under Fed. R. Civ. P. 12(b)(6), the Court finds that the United States has stated a claim for the
reasons previously explained.

                                             Page 5 of 6
Case 8:19-cv-03047-TPB-CPT Document 43 Filed 06/10/20 Page 6 of 6 PageID 225



papers in this case on behalf of the corporate entities when he is not a licensed

attorney in this jurisdiction.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendants’ Roger Daleiden, Maureen Daleiden, 1156 Corporation and

          1156 Corp. Motion to Dismiss” (Doc. 15) is DENIED.

      2. “Defendant’s Motion to Dismiss with Prejudice for Lack of Subject-Matter

          Jurisdiction to Enforce an Unlimited Tax Under Statutes Alone, Without

          an Associated Enabling Enforcement Clause Authorizing Congress to

          Write Law for the Taxing Power Claim Pursued” (Doc. 19) is DENIED.

      3. Defendant Roger Daleiden is directed to file an answer to the complaint

          on or before July 1, 2020.

      DONE and ORDERED in Chambers in Tampa, Florida, this 10th day of

June, 2020.




                                                     TOM BARBER
                                                     UNITED STATES DISTRICT JUDGE




                                       Page 6 of 6
